UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 001-33099 BlackRock, Inc. (Exact name of registrant as specified in its charter) Delaware 32-0174431 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 55 East 52nd Street, New York, NY 10055 (Address of Principal Executive Offices) (Zip Code) (212) 810-5300 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or, a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeacceleratedfilerX Acceleratedfiler Non-acceleratedfiler Smaller reporting company (Do not check if asmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of October31, 2015, there were 163,992,541 shares of the registrant’s common stock outstanding. BlackRock, Inc. Index to Form 10-Q PART I FINANCIAL INFORMATION Page Item1. Financial Statements (unaudited) Condensed Consolidated Statements of Financial Condition 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Changes in Equity 4 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item3. Quantitative and Qualitative Disclosures About Market Risk 66 Item4. Controls and Procedures 68 PART II OTHER INFORMATION Item1. Legal Proceedings 69 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item6. Exhibits 70 i PART I – FINANCIAL INFORMATION Item1. Financial Statements BlackRock, Inc. Condensed Consolidated Statements of Financial Condition (unaudited) (in millions, except shares and per share data) September 30, December 31, Assets Cash and cash equivalents $ $ Accounts receivable Investments Assets of consolidated variable interest entities: Cash and cash equivalents 76 Investments Other assets 63 32 Separate account assets Separate account collateral held under securities lending agreements Property and equipment (net of accumulated depreciation of $624 and $587 at September 30, 2015 and December 31, 2014, respectively) Intangible assets (net of accumulated amortization of $1,144 and $1,040 at September 30, 2015 and December 31, 2014, respectively) Goodwill Other assets Total assets $ $ Liabilities Accrued compensation and benefits $ $ Accounts payable and accrued liabilities Liabilities of consolidated variable interest entities: Borrowings - Other liabilities Borrowings Separate account liabilities Separate account collateral liabilities under securities lending agreements Deferred income tax liabilities Other liabilities Total liabilities Commitments and contingencies (Note 11) Temporary equity Redeemable noncontrolling interests (includes $159 million of redeemable noncontrolling interests of consolidated variable interest entities at September 30, 2015) 35 Permanent Equity BlackRock, Inc. stockholders’ equity Common stock, $0.01 par value; 2 2 Shares authorized: 500,000,000 at September 30, 2015 and December 31, 2014; Shares issued: 171,252,185 at September 30, 2015 and December 31, 2014; Shares outstanding: 163,922,010 and 164,786,788 at September 30, 2015 and December 31, 2014, respectively Preferred stock (Note 15) - - Additional paid-in capital Retained earnings Appropriated retained earnings - ) Accumulated other comprehensive loss ) ) Treasury stock, common, at cost (7,330,175 and 6,465,397 shares held at September 30, 2015 and December 31, 2014, respectively) ) ) Total BlackRock, Inc. stockholders’ equity Nonredeemable noncontrolling interests (includes $86 million and $15 million of nonredeemable noncontrolling interests of consolidated variable interest entities at September 30, 2015 and December 31, 2014, respectively) 87 Total permanent equity Total liabilities, temporary equity and permanent equity $ $ See accompanying notes to condensed consolidated financial statements. 1 BlackRock, Inc. Condensed Consolidated Statements of Income (unaudited) (in millions, except shares and per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue Investment advisory, administration fees and securities lending revenue Related parties $ Other third parties Total investment advisory, administration fees and securities lending revenue Investment advisory performance fees BlackRock Solutions and advisory Distribution fees 14 17 44 54 Other revenue 65 66 Total revenue Expense Employee compensation and benefits Distribution and servicing costs 90 Amortization of deferred sales commissions 12 14 37 43 Direct fund expense General and administration Amortization of intangible assets 34 40 Total expense Operating income Nonoperating income (expense) Net gain (loss) on investments 4 46 57 Net gain (loss) on consolidated variable interest entities ) ) 2 ) Interest and dividend income 12 10 21 23 Interest expense ) Total nonoperating income (expense) Income before income taxes Income tax expense Net income Less: Net income (loss) attributable to redeemable noncontrolling interests ) - (4 ) 2 Net income (loss) attributable to nonredeemable noncontrolling interests - ) 3 ) Net income attributable to BlackRock, Inc. $ Earnings per share attributable to BlackRock, Inc. common stockholders: Basic $ Diluted $ Cash dividends declared and paid per share $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 2 BlackRock, Inc. Condensed Consolidated Statements of Comprehensive Income (unaudited) (in millions) Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income: Change in net unrealized gains (losses) from available-for-sale investments, net of tax: Unrealized holding gains (losses), net of tax(1) (2 ) (1 ) (3 ) 3 Less: reclassification adjustment included in net income(1) - 2 - 8 Net change from available-for-sale investments, net of tax (2 ) (3 ) (3 ) (5 ) Benefit plans, net - - (1 ) - Foreign currency translation adjustments(2) Other comprehensive income (loss) Comprehensive income Less: Comprehensive income (loss) attributable to noncontrolling interests ) ) (1 ) ) Comprehensive income attributable to BlackRock, Inc. $ The tax benefit (expense) was not material for the three and nine months ended September30, 2015 and 2014. Amount for the three months ended September30, 2015 includes losses from a net investment hedge of $2 million. Amount for the nine months ended September30, 2015 includes gains from a net investment hedge of $5 million, net of tax of $4 million.
